Third District Court of Appeal
                               State of Florida

                            Opinion filed July 29, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-922
                         Lower Tribunal No. 11-25608
                             ________________


                            Omar Romay, et al.,
                                   Appellants,

                                        vs.

                    Caribevision Holdings, Inc., et al.,
                                    Appellees.


     An appeal from a non-final order from the Circuit Court for Miami-Dade
County, Monica Gordo, Judge.

      Gelber Schachter & Greenberg, P.A., and Adam M. Schachter, Dan Gelber
and Freddy Funes; David M. Rogero; Coffey Burlington, P.L., and Kendall B.
Coffey and Benjamin H. Brodsky, for appellants.

     Dorta & Orta, P.A., and Omar Ortega and Nicole Ruesca, for appellees.

Before SALTER, LOGUE and SCALES, JJ.

     PER CURIAM
             Pursuant to Rule 9.130(a)(3)(D) of the Florida Rules of Appellate

Procedure, Appellants (“Romay”) seek review of the trial court’s non-final order

appointing a receiver to take control of the assets and business operations of the

parties’ joint venture.1      Upon its formation, Romay and the Appellees

(“Caribevision”) each owned fifty percent of the joint venture. The parties’ dispute

involves, among other things, the validity of equity adjustments in favor of Romay

that affect the parties’ respective ownership interest in the joint venture.

      Caribevision asserts that a receivership is necessary to prevent irreparable

harm to the parties’ joint venture, and that, consistent with our holding in Romay

v. Caribevision Holdings, Inc, 147 So. 3d 125 (Fla. 3d DCA 2014), sections

607.1432(6) and 608.4492(6)2 of the Florida Statutes authorize the trial court to

appoint a receiver for the joint venture.

      After conducting an evidentiary hearing over the course of two days, the

trial court entered a detailed and extensive order granting Caribevision’s motion

for appointment of a receiver. In its order, the trial court recognizes “an imminent

need to preserve the status quo” of the joint venture during the pendency of the

parties’ continuing litigation concerning the ownership of the joint venture.


1The joint venture consists collectively of America-CV Network, LLC and
America-CV Station Group, Inc., both Delaware entities.
2Section 608.4492(6) has been re-numbered under the Florida Revised Limited
Liability Act as section 605.0704(6).

                                            2
Further, the order appointing a receiver contemplates that the receiver will resume

the holding of board of directors meetings, which have not occurred despite a prior

trial court order – approved by this Court3 – that appointed a referee to conduct

such meetings.

        We review the appointment of a receiver under an abuse of discretion

standard. Puma Enters. Corp. v. Vitale, 566 So. 2d 1343 (Fla. 3d DCA 1990).

Based on the record before this Court, we conclude that the trial court did not

abuse its discretion by entering the order on appeal.

        Therefore, without expressing any opinion as to the parties’ underlying

dispute, we affirm the trial court’s order appointing a receiver.

        Affirmed.




3   Romay v. Caribevision Holdings, Inc., 147 So. 3d at 126-27.

                                          3